DETAILED ACTION
This action is pursuant to the claims filed on June 18, 2021. Claims 1-9, 11-15, 17, 26-32 are pending. Claims 10, 16 and 18-25 are cancelled. A final action on the merits of claims 1-9, 11-15, 17, 26-32 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-15, 17, 26-32 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mercanzini et al. (hereinafter ‘Mercanzini’, U.S. PGPub. No. 2012/0277834).
In regard to independent claims 1 and 11 and claims 2-4, 12-15, 30-32, Mercanzini discloses a system for providing stimulation or recording signals from a target tissue (see Fig. 4 for a schematic of the cortical neuromodulation system 100), the system comprising: a plurality of electrode arrays (neuromodulation device 401M in exemplary embodiment as shown in Figs. 21A-21C; [0156], [0160]: several electrode array 401 may be implanted into the human brain as shown in exemplary Figs. 20A & 24 and is capable of transmitting stimulating signals to the target tissue simultaneously), each of the plurality of electrode arrays capable of providing stimulation or recording signals from a target tissue, the electrode array comprising: the electrode array comprising: a body portion (circular supportive backing layer 420M in Fig. 21A)  configured to contact  a surface of the target tissue; at least one tail portion extending from the body portion (cortical depth probe 430M) extending from the body portion, configured to be inserted within the target tissue ([0149]); at least one tissue surface contact disposed on the body portion of the electrode array (EEG electrode 441M as shown in Fig. 21B, [0158],[0161]), positioned to face away from the target tissue (the electrode 441M faces the surface of the brain (first region of the target tissue) while it faces away or is perpendicular to the targeted subdural regions (second region of the target tissues) directly adjacent to the surfaces of the probes 430M) and configured to provide stimulation or record signals from the target tissue surface (EEG electrode 441M configured for recording/stimulation, [0158],[0161]); and at least one intratissue contact disposed on each of the at least one tail portion of the electrode array configured to provide stimulation or record signals from within the target tissue (microelectrode arrays 440M, [0161]); a controller or receiver/antenna connectable to the electrode array and configured to provide or receive signals from the electrode array and configured to record the signals ([0158]-[0161]: the control circuitry 460M, antenna 465M or external control module; note that the controller, antenna and the external control modules are configured to receive signals from the electrodes and also transmit information or stimulus signals to the electrodes) and at least one connection/lead line between the electrode array and the controller or receiver 
In regards to claim 5, Mercanzini further discloses at least one connection tab adjacent to the body portion (upper and lower housings 451M and 452M are disposed on the backing layer 420M which can be used to grasp and pull the entire array from the brain). 
In regard to claims 6 & 26, Mercanzini further discloses a flexible material configured to conform to the target tissue during movement and wherein at least one of the body portion and the at least one tail portion is structured to at least partially conform to the target tissue ([0115]-[0118]: the supportive backing layer may be formed from thin flexible polymers such as polyimide or parylene, polyurethane or polysiloxane (silicone) or semi-rigid materials which partially conforms to a target tissue when positioned on the human cortex).
In regard to claims 7, 8, 27 and 28, Mercanzini further discloses that the at least one of the body portion and the at least one tail portion comprises a support structure wherein the support structure is reversibly removable ([0017]: one or more rigid or semi-rigid supporting members can be attached during fabrication to provide a desired amount of rigidity; the fabrication process uses a series of additive and substractive process to provide the desired number of stack of supporting members). 
In regard to claims 9 and 29, 
In regard to claim 17, Mercanzini further discloses each of the electrode arrays is inter-connectable ([0156], [0160]: several electrode array 401 may be implanted into the human brain as shown in exemplary Figs. 20A & 24 and may all be interconnectable to an external device).
Response to Arguments
Applicant's arguments filed on June 18, 2021 have been fully considered.
With respect to Applicant’s argument that Mercanzini (U.S. PGPub. No. 2012/0277834) fails to disclose an electrode array comprising a tissue surface contact positioned to face away from a target tissue as required in independent claim 1 and 11 has been fully considered but is unpersuasive. The Examiner notes that the electrode 441M faces the surface of the brain (first region of the target tissue) while it faces away or is perpendicular to the targeted subdural regions (second region of the target tissues) directly adjacent to the outer/inner surface of the probes 430M. Alternatively, the same electrode would be substantially perpendicular when used for a target region 200 in exemplary Fig. 3. It is noted that the electrode on the bottom surface of the substrate 101 is substantially perpendicular to the two sulci 205, or the natural folds of the cortex which is part of the broader interpretation of the target tissue 200. Lastly, with the use of multiple probes around a large target region as shown in exemplary configuration of Fig. 24, one of these electrodes 441M is positioned to face away from other portions/regions of the target tissue. As such, this argument is not persuasive. The examiner suggests amending the claims to further add more structural aspect of the invention such as, the tissue surface contact is disposed on an upper surface of the body, in order to distinguish over the Mercanzini reference.
With respect to claim 8, Applicant argues that Mercanzini fails to disclose a reversibly removable support structure after insertion. However, it is noted that the claim only requires a  
With respect to claim 31, given that there is a lack of a processor programmed to perform the function of simultaneously obtaining signals from the plurality of electrode arrays, the plurality of electrodes of Mercanzini are capable of simultaneously obtaining signals from the tissue when programmed to do so.
With respect to claim 32, Fig. 37 of Mercanzini is a functional block diagram of the controller (controller in the implantable portion 820) providing multiple stimulation signals to a neurological target ([0224]). Therefore, the controller is configured to provide a plurality of stimulation signals simultaneously. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.